Citation Nr: 0614521	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1962 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for diabetes mellitus, type II.

In January 2005, the veteran was afforded a videoconference 
hearing before Kristi Barlow, who is the Acting Veterans Law 
Judge rendering the determination in this claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had several periods of service in the waters 
offshore of the Republic of Vietnam between January 9, 1962 
and May 7, 1975.

3.  The veteran has been diagnosed as having diabetes 
mellitus, type II.  


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred 
as a consequence of service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that service connection for diabetes 
mellitus, type II, is warranted as he was exposed to 
herbicides, including Agent Orange, during his service in the 
Republic of Vietnam and developed the disease as a 
consequence of that exposure.  He specifically contends that 
his duties as an inner communications electrician required 
him to go ashore in Vietnam during service on the U.S.S. Paul 
Revere, to include laying "hard wire" for communications.  
He asserts that he first went ashore in Vietnam in 1964, and 
that he went ashore on a number of occasions thereafter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, a number of diseases, 
including diabetes mellitus, type II, shall be service-
connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied.

Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Service on a 
deep water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. Section 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 1961 
and ending on May 7, 1975 in the case of a veteran who served 
in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The veteran's discharge is not of record.  In July 2002, the 
National Personnel Records Center (NPRC) stated that the 
veteran served aboard the U.S.S. Paul Revere on dates that 
included May 17 to 22, 1964, October 31 to November 21, 1965, 
January 26 to February 20, 1966, and March 17 to 26, 1966.  
The NPRC indicated that it was unable to verify if the 
veteran was ever in Vietnam.  The Board further notes that 
the veteran's service medical records indicate service aboard 
the U.S.S. Paul Revere for several years.

The veteran submitted an article covering the history of the 
U.S.S. Paul Revere, apparently taken from the internet, which 
indicates that this ship transported a South Korean army unit 
to Qui Nhon, Vietnam, in October and November of 1965, and 
that the ship took part in a combat assault with U.S. Marine 
units in November 1965, as well as in January 1966, in Quang 
Ngai province.  The veteran also submitted ship's histories 
of the U.S.S. Paul Revere, covering the period between 1964 
and 1966.  A history for 1964 describes duty in the Saigon 
River, and indicates that at least some members of the crew 
were given liberty in Saigon.  The 1964 history includes 
photographs showing the U.S.S. Paul Revere docked in Saigon, 
as well as photographs of Saigon and adjacent waterway.  A 
"cruise log" notes that the ship was in Saigon between May 
17 and 21, 1964.  Ship's histories for 1965 to 66 note 
transport of Tiger Division (South Korean) troops to Qhi Nhon 
in October 1965, and participation in combat assault landings 
and offloading of cargo in Vietnam in November 1965, and 
between January and March of 1966.  

The Board finds that the veteran is shown to have qualifying 
service in Vietnam for the presumption of exposure to 
herbicides as the NPRC reported that he served aboard the 
U.S.S. Paul Revere during time periods when the ship 
performed duties off the shores of Vietnam and some of the 
crew were given liberty in Saigon.  Furthermore, the U.S.S. 
Paul Revere is shown to have assisted Marine units in combat 
assaults and other operations in Vietnam, and the Board finds 
no reason to doubt the veteran's claims that he went ashore 
during his duties as a communications electrician in support 
of these operations.  

With regard to the disability in issue, medical evidence 
dated in 2002 clearly shows that the veteran is diagnosed as 
having diabetes mellitus, type II.  The medical evidence does 
not suggest any etiology of the veteran's diabetes.  Thus, 
because the veteran is shown to have qualifying service in 
Vietnam for the presumption of exposure to herbicides and 
there is no evidence to rebut the presumption that the 
veteran's currently diagnosed diabetes developed as a result 
of his in-service exposure, service connection under the 
presumptive provisions of 38 C.F.R. Sections 3.307 and 3.309 
is warranted.  Accordingly, service connection for diabetes 
mellitus, type II, is granted.  




ORDER

Service connection for diabetes mellitus, type II, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


